DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122b in fig. 4A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “surface112b” in para. 0070 is misspelled.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see Remarks p. 9-10, filed 06 April 2022, with respect to the objections to the drawings, specification and claims, and the 35 U.S.C §112 claim rejections,  have been fully considered and are persuasive. The objections to the drawings, specification and claims, and the 35 U.S.C §112 claim rejection of 06 January 2022 have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. §102 rejections of claims 1, 6, 8-10, and 12-16, and the 35 U.S.C. §103 rejections of 2-5, 7, 11, and 17-20 have been fully considered but they are not persuasive. The amendments to claims 1, 10, and 16 fail to overcome the rejection of record. Claims 2-9, 11-15, and 17-20 depend from one of claims 1, 10, and 16 and are therefore not allowable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (U.S. Publication 2015/0238280 A1).

    PNG
    media_image1.png
    459
    824
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    606
    620
    media_image2.png
    Greyscale

In regards to claim 1, Wu et al teaches an apparatus for mandibular relocation (figs. 1A-1C, 14A-14B) comprising: a first appliance (114) comprising a first plurality of a teeth receiving cavities (para. 0066-0067), a first engagement structure (106) comprising a first engagement surface (128), and a second engagement structure (110) comprising a second engagement surface (second engagement surface in annotated fig. 1B); and a second appliance (116) comprising, a second plurality of teeth receiving cavities (para. 0068), a third engagement structure (108) comprising a third engagement surface (130) to engage the first engagement surface and generate a first lateral force (para. 0044-0045, 0056-0057), and a fourth engagement structure (112) comprising a fourth engagement surface (fourth engagement surface in annotated fig. 1B) to engage the second engagement surface (figs. 1A-1C; paras. 0069-0070) and generate a second lateral force opposing the first lateral force to limit lateral movement of the mandible (para. 0044-0045, 0056-0057); wherein the first and second engagement surfaces are oriented with respect to a first midline (midline 1 in annotated fig. 14B) at a first angle (angle 1 in annotated fig. 14B) and the third and fourth engagement surfaces are oriented with respect to a second midline (midline 2 in annotated fig. 14B) at a second angle (angle 2 in annotated fig. 14B) opposite the first angle, respectively (paras. 0056-0058, 310, 314, fig. 14B), to generate mandibular relocation forces and limit a lateral movement of the mandible.  
In regards to claim 4, Wu et further discloses an apparatus wherein the first engagement surface is oriented relative to a midline (midline 1 in annotated fig. 14B) of the first engagement structure and the second engagement surface is opposingly oriented relative to a midline of the second engagement structure to limit the lateral movement of the mandible and reposition the mandible (paras. 0056-0058, 310, 314, fig. 14B).  
In regards to claim 5, Wu et further discloses an apparatus wherein the third engagement surface is oriented relative to a midline (midline 2 in annotated fig. 14B) of the third engagement structure and the fourth engagement surface is opposingly oriented relative to a midline of the fourth engagement structure to limit lateral movement of the mandible and reposition the mandible (paras. 0056-0058, 310, 314, fig. 14B).  
In regards to claim 6, Wu et al further discloses an apparatus wherein the first (128) and second (second engagement surface in annotated fig. 1B) engagement surfaces face generally anteriorly and wherein the third (30) and fourth (fourth engagement surface in annotated fig. 1B) engagement surfaces face generally posteriorly to engage the first and second engagement surfaces to generate the mandibular relocation forces (figs. 1A-1C; para. 0044, para. 0069-70). 
In regards to claim 8, Wu et al further discloses an apparatus wherein one or more of the first engagement structure (106), the second engagement structure (110), the third engagement structure (108) or the fourth engagement structure (112) extends from an occlusal surface of one or more of the first appliance (114) or the second appliance (116) and optionally wherein the one or more of the first engagement surface (128), the second engagement surface (second engagement surface in annotated fig. 1B), the third engagement surface (130) or the fourth engagement surface (fourth engagement surface in annotated fig. 1B) is located between occlusal surfaces of the first appliance and the second appliance (figs. 1A- 1C; para. 0044, para. 0069-70).
In regards to claim 9, Wu et al further discloses an apparatus wherein one or more of the first engagement surface (128) or the third engagement surface (130) comprises a curved surface to create a first locus of engagement and wherein one or more of the second engagement surface (second engagement surface in annotated fig. 1B) or the fourth engagement surface (fourth engagement surface in annotated fig. 1B) comprises a curved surface to create a second locus of engagement (figs. 1A- 1C; para. 0060).
In regards to claim 10, Wu et al discloses an apparatus for mandibular relocation comprising: Page 5 of 12Application No. 17/115,058Attorney Docket No. 11353.011US1Reply to Office Action dated: January 6, 2022Amendment dated: April 6, 2022a first appliance (114) comprising: a first plurality of a teeth receiving cavities (para. 0066-0067), a first engagement structure (106) comprising a first engagement surface (128), and a second engagement structure (110) comprising a second engagement surface (second engagement surface in annotated fig. 1B); and a second appliance (116) comprising, a second plurality of teeth receiving cavities (para. 0068), a third engagement structure (108) comprising a third engagement surface (130) to engage the first engagement surface and generate a first lateral force (para. 0044-0045, 0056-0057), wherein one or more of the first engagement surface or the third engagement surface comprises a curved surface to create a first locus of engagement (para. 0060), and a fourth engagement structure (112) comprising a fourth engagement surface (fourth engagement surface in annotated fig. 1B) to engage the second engagement surface (figs. 1A-1C; paras. 0069-0070) and generate a second lateral force opposing the first lateral force to limit lateral movement of the mandible (para. 0044-0045, 0056-0057), wherein one or more of the second engagement surface (second engagement surface in annotated fig. 1B) or the fourth engagement surface (fourth engagement surface in annotated fig. 1B) comprises a curved surface to create a second locus of engagement (figs. 1A- 1C; para. 0060), and wherein the first and second engagement surfaces are oriented with respect to a first midline (midline 1 in annotated fig. 14B) at a first angle (angle 1 in annotated fig. 14B) and the third and fourth engagement surfaces are oriented with respect to a second midline (midline 2 in annotated fig. 14B) at a second angle (angle 2 in annotated fig. 14B) opposite the first angle, respectively (paras. 0056-0058, 310, 314, fig. 14B), to generate mandibular relocation forces and limit a lateral movement of the mandible. 
In regards to claim 12, Wu et al further discloses an apparatus wherein the first engagement surface (128) and the third engagement surface (130) are shaped to contact each other at the first locus of engagement and provide a sliding locus of engagement between the first engagement surface and the third engagement surface to generate the mandibular relocation forces and limit lateral movement (figs. 1A-1C; para. 0056, 0060).
In regards to claim 13, Wu et al further discloses an apparatus wherein the second engagement surface (second engagement surface in annotated fig. 1B) and the fourth engagement surface (fourth engagement surface in annotated fig. 1B) are shaped to contact each other at the second locus of engagement and provide a sliding locus of engagement between the second engagement surface and the fourth engagement surface to generate the mandibular relocation forces and limit lateral movement (figs. 1A-1C; para. 0056, 0060).
In regards to claim 14, Wu et al further discloses an apparatus wherein the first locus engagement comprises a first engagement area that is less than one or more of a first surface area of the first engagement surface (128) or a second surface area of the second engagement surface (second engagement surface in annotated fig. 1B) and wherein the second locus engagement comprises a second engagement area that is less than one or more of a third surface area of the third engagement surface (130) or a fourth surface area of the fourth engagement surface (fourth engagement surface in annotated fig. 1B) (figs. 1A-1C; para. 0056, 0060).
In regards to claim 15, Wu et al further discloses an apparatus wherein the first engagement area comprises a contact area between the first engagement surface (128) and the second engagement surface (second engagement surface in annotated fig. 1B) and the second engagement area comprises a contact area between the third engagement surface (130) and the fourth engagement surface (fourth engagement surface in annotated fig. 1B) (figs. 1A-1C; para. 0056, 0060).
In regards to claim 16, Wu et al discloses an orthodontic treatment system comprising: a plurality of sets of orthodontic aligners (para. 0041), each of the plurality of orthodontic aligners having: a first plurality of a teeth receiving cavities (para. 0066-0067), a first engagement structure (106) comprising a first engagement surface (128), and a second engagement structure (110) comprising a second engagement surface (second engagement surface in annotated fig. 1B); and a second appliance (116) comprising: a second plurality of teeth receiving cavities (para. 0068), a third engagement structure (108) comprising a third engagement surface (130) to engage the first engagement surface and generate a first lateral force (para. 0044-0045, 0056-0057), and a fourth engagement structure (112) comprising a fourth engagement surface (fourth engagement surface in annotated fig. 1B)to engage the second engagement surface (figs. 1A-1C; paras. 0069-0070) and generate a second lateral force opposing the first lateral force to limit lateral movement of the mandible (para. 0044-0045, 0056-0057), and Page 7 of 12Application No. 17/115,058Attorney Docket No. 11353.011US1Reply to Office Action dated: January 6, 2022Amendment dated: April 6, 2022wherein the first and second engagement surfaces are oriented with respect to a first midline (midline 1 in annotated fig. 14B) at a first angle (angle 1 in annotated fig. 14B) and the third and fourth engagement surfaces are oriented with respect to a second midline (midline 2 in annotated fig. 14B) at a second angle (angle 2 in annotated fig. 14B) opposite the first angle, respectively (paras. 0056-0058, 310, 314, fig. 14B), to generate mandibular relocation forces and limit a lateral movement of the mandible.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Publication 2015/0238280 A1) as applied to claims 1 and 16 above, and further in view of Webber et al (U.S. Publication 2016/0361139 A1).
In regards to claim 2 and 17, Wu et al discloses the invention substantially as claimed. Wu et al teaches an apparatus with a first engagement structure (106) and a third engagement structure (108) (figs. 1A-1C), but do not teach them as comprising a plurality of occlusal blocks. 
However, Webber et al teaches an apparatus with a plurality of occlusal blocks (specialized features 106, 206 in figs. 1, 2; paras. 0050-0051, 066-068). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocation of the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al to incorporate the teachings of Webber et al and provide an apparatus further comprising the plurality of occlusal blocks, and wherein the first engagement structure comprises the first occlusal block and the third engagement structure comprises the second occlusal block. Doing so would allow the occlusal block to be formed of the same or different materials as the polymeric shell, allowing for customization of the appliance (Webber et al para. 0068).
In regards to claim 3 and 18, Wu et al/Webber et al discloses the invention substantially as claimed. Wu et al further teaches an apparatus with a  second engagement structure (110) and a fourth engagement structure (112) (figs. 1A-1C), but do not teach them as comprising a plurality of occlusal blocks. 
However, Webber et al teaches an apparatus with a plurality of occlusal blocks (specialized features 106, 206 in figs. 1, 2; paras. 0050-0051, 066-068). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al/Webber et al to incorporate the further teachings of Webber et al and provide an apparatus further comprising a third occlusal block corresponding to the first occlusal block and a fourth occlusal block corresponding the second occlusal block and wherein the second engagement structure comprises the third occlusal block and the fourth engagement structure comprises the fourth occlusal block. Doing so would allow the occlusal block to be formed of the same or different materials as the polymeric shell, allowing for customization of the appliance (Webber et al para. 0068).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Publication 2015/0238280 A1) as applied to claim 1 above, and further in view of Liptak et al (U.S. No. 9,820,882 B2).
In regards to claim 7, Wu et al discloses the invention substantially as claimed. Wu et al fails to teach an apparatus wherein the first and second engagement surfaces face generally posteriorly and wherein the third and fourth engagement surfaces face generally anteriorly to engage the first and second engagement surfaces to generate the mandibular relocation forces. 
However, Liptak et al teaches wherein the first and second engagement surfaces (114) face generally posteriorly and wherein the third and fourth engagement surfaces (116) face generally anteriorly to engage the first and second engagement surfaces to generate the mandibular relocation forces (figs. 3A, 4A, 4B; col. 6 lines 13-15, 25-26)
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for relocation of the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al to incorporate the teachings of Liptak et al and provide an apparatus further comprising the plurality of occlusal blocks, and wherein the first engagement structure comprises the first occlusal block and the third engagement structure comprises the second occlusal block. Doing so would allow the device to apply forces onto the jaw at a different angle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Publication 2015/0238280 A1) as applied to claim 1 above, and further in view of Zimmerman (U.S. No. 8,459,267 B2).
In regards to claim 11, Wu et al discloses the invention substantially as claimed. Wu et al further teaches an apparatus wherein the curved surface provides engagement between the first engagement surface (128) and the third engagement surface (130) (figs. 1A-1C; para. 0060). 
Wu et al fails to teach an apparatus curved to accommodate a curve of Spee of a mouth and optionally wherein a location of the locus of engagement changes with one or more subsequent appliances in response to changes of the curve of Spee. 
However, Zimmerman teaches an apparatus which is curved to accommodate a curve of Spee of a mouth (45 in fig. 5; col. 5 lines 38-42). Zimmerman does not teach the optional section optionally wherein a location of the locus of engagement changes with one or more subsequent appliances in response to changes of the curve of Spee. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental devices for the jaws. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al to incorporate the teachings of Zimmerman and provide an apparatus which is curved to accommodate a curve of Spee of a mouth. Doing so would allow the upper and lower appliances to fit more accurately inside the mouth.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Publication 2015/0238280 A1) as applied to claim 16 above, and further in view of in view of Falkel (U.S. Publication 2018/0078344 A1).
In regards to claim 19, Wu et al discloses the invention substantially as claimed. Wu et al fails to teach an apparatus wherein the first engagement surface is inclined relative to a midline of the first engagement structure and the second engagement surface is opposingly inclined relative to a midline of the second engagement structure to limit the lateral movement of the mandible and reposition the mandible. 
However, Falkel teaches wherein the first engagement surface (26b) is inclined relative to a midline of the first engagement structure and the second engagement surface (26a) is opposingly inclined relative to a midline of the second engagement structure to limit the lateral movement of the mandible and reposition the mandible (figs. 1-3; paras. 0045 inclined relative to a reference axis, para. 0052). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocation of the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al to incorporate the teachings of Falkel and provide an apparatus wherein the first engagement surface is inclined relative to a midline of the first engagement structure and the second engagement surface is opposingly inclined relative to a midline of the second engagement structure to limit the lateral movement of the mandible and reposition the mandible. Doing so would allow the aligner to exert an outward force on the dentition (para. 0052).
In regards to claim 20, Wu et al discloses the invention substantially as claimed. Wu et al fails to teach an apparatus wherein the third engagement surface is inclined relative to a midline of the third engagement structure and the fourth engagement surface is opposingly inclined relative to a midline of the fourth engagement structure to limit lateral movement of the mandible and reposition the mandible.
However, Falkel teaches wherein the third engagement surface (28b) is inclined relative to a midline of the third engagement structure and the fourth engagement surface (28a) is opposingly inclined relative to a midline of the fourth engagement structure to limit lateral movement of the mandible and reposition the mandible (figs. 1-3; paras. 0045 inclined relative to a reference axis, para. 0052).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wu et al to incorporate the teachings of Falkel and provide an apparatus wherein the third engagement surface is inclined relative to a midline of the third engagement structure and the fourth engagement surface is opposingly inclined relative to a midline of the fourth engagement structure to limit lateral movement of the mandible and reposition the mandible. Doing so would allow the aligner to exert an outward force on the dentition (para. 0052).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772                              
/YOGESH P PATEL/Primary Examiner, Art Unit 3772